DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on August 6, 2020 have been reviewed and considered.  Claims 1-3, 5-8, 11, 18-20, 22-25, 28 and 35-38 are pending in which claims 1, 6-7, and 11 have been amended and claims 35-38 are new; claims 18-20, 22-25, and 28 stand withdrawn.

Response to Arguments
Applicant's arguments filed on August 6, 2020 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: Applicant respectfully submits that the cited art of record fails to teach, suggest, or disclose a structure for an article of clothing, where the structure has a first material layer including a first portion and a second portion spaced apart from the first portion by a gap, a plastic film attached to an inner surface of the first material layer within the gap, and a second material layer having a first attachment location attached to an outer surface of the first material layer along the second portion and a second attachment location attached to the inner surface of the first material layer along the first portion, in combination with the other elements of independent Claim 1.
	Examiner’s Response:  The examiner disagrees.  Due to applicant’s substantial amendment to claim 1, please note the updated rejection below in regards to Huff.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huff et al. (US PG Pub 2014/0208484) ( hereinafter “Huff”).
	Regarding Claim 1, Huff discloses of a structure (11) for an article of clothing (10), the structure (11) comprising:
	a first material layer (via 40) including an inner surface and an outer surface (note diagram below) formed on an opposite side than the inner surface, the first material layer including a first portion and a second portion spaced apart from the first portion by a gap (via Figure 4, see diagram below); and
	a plastic film (50) attached to (see Figure 8) the inner surface (note diagram below) within the gap and movable between a relaxed state and an expanded state [0031], 
	a second material layer (30) having a first attachment location (note diagram below) attached to the outer surface of the first material layer along the second portion and a second attachment location (note diagram below) attached to the inner surface of the first material layer (40) along the first portion, the second portion being disposed between the first attachment location and the plastic film, (see Figures 1-2 and 4-8), (Figures 1-8, [0020]-[0032], [0035]-[0037]).
	
    PNG
    media_image1.png
    803
    812
    media_image1.png
    Greyscale

	Regarding Claims 2, 5-8, and 11, Huff discloses the invention as claimed above.  Further Huff discloses:
	(claim 2), wherein the plastic film (50) is biased into the relaxed state by the elastic nature of the plastic film, [0031];
	(claim 5), wherein the plastic film (50) is attached to (via 30) the second portion (see Figure 4, note diagram above);
	(claim 6), wherein the plastic film (50) is disposed between the first portion and the second portion (see Figure 4, note diagram above);
	(claim 7), wherein the first material layer (via 40) includes a third portion (see Figure 4, note diagram above) disposed between and connecting the first portion and the second portion (see Figures 4 & 8, see diagram above);
	(claim 8), wherein the first portion, the second portion, and the third portion are formed from the same, unitary piece of material (via 40)-(see Figures 4 & 8, see diagram above);
	(claim 11), wherein the plastic film (50) is disposed between the first material layer (40) and the second material layer (30), (Figures 1-8, [0020]-[0032], [0035]-[0037]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huff (US PG Pub 2014/0208484) in view of Covelli et al. (US PG Pub 2011/0041232) (hereinafter “Covelli”).
	Regarding Claim 3, Huff discloses the invention as substantially claimed above.  Huff does not disclose wherein the plastic film is a polyurethane film.
	Covelli teaches of a plastic film used in waistband construction in which the plastic film is a polyurethane film, [0074].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plastic film of Huff wherein the film is a polyurethane film as taught by Covelli to provide a strong bond between material layers, [0074].

Allowable Subject Matter
Claims 35-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone nor in combination discloses of the arrangement of layers, adhesives/plastic film as claimed in claims 35-38.  Specifically, in claim 35, the best known prior art of Huff has the flocking material residing on the first material layer, not the second.  In regards to claims 36-38, Huff also does not disclose more films or adhesive layers in between the layers as claimed and there is not a particular teaching or reason to add more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732